Appeal from an order of the Clinton County Court, entered in the office of the clerk of that county on May 13, 1941, dismissing a writ of habeas corpus and remanding relator to the custody of the warden of Clinton Prison. On May 27, 1931, relator was convicted of forgery .in the second degree, for which he was sentenced for a term of not less than three years and not more than ten years. In August, 1931, he was produced as a witness in a case pending in a Federal court, and, while in the custody of the Federal authorities, escaped. He was at liberty from September 18, 1931, until sometime in 1934, when he was captured and on October 2, 1934, he was returned to Sing Sing Prison, being outside of custody for three years and fourteen days. He contends that he should be credited with this period of time when he was at liberty in determining whether he has served his full sentence. Order unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.